NUMBER 13-07-091-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 





OLLIE HORTON,  	Appellant,


v.

U.S. MART #101, INC., D/B/A 
TEXACO GAS AND BEAUTY SUPPLY,	Appellee.


On appeal from the 334th District Court 
of Harris County, Texas.


MEMORANDUM OPINION
 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

	Appellant, OLLIE HORTON, perfected an appeal from a judgment entered by the 334th District
Court of Harris County, Texas, in cause number 2005-20211.  After the notice of appeal was filed,
appellant filed a motion to dismiss the appeal.  In the motion, appellant states that he no longer
desires to pursue the appeal.  Appellant requests that this Court dismiss the appeal.
	The Court, having considered the documents on file and appellant's motion to dismiss the
appeal, is of the opinion that the motion should be granted.  Appellant's motion to dismiss is granted,
and the appeal is hereby DISMISSED.  
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 5th day of April, 2007.